Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In the amendment of 4/4/2022, the following has occurred:
Claim 1 has been amended
Claims 5-12 are withdrawn from consideration due to a non-elected invention, without traverse.
Claims 1-12 are pending
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bodner et al. (US 3880639 A), hereinafter Bodner.
Regarding Claim 1, Bodner teaches an installation including an industrial glass furnace comprising a tank for molten glass (Figure 1, the glass melting furnace can be in the configuration of a glass melting tank as suggested in Column 5 Lines 14-16, “a glass composition as above is melted in a glass melting tank”), a combustion heating chamber situated above the tank (Figure 1, it is understood that the fuel and heated combustion air, shown by the arrows on the right side of the furnace, are used as the heat source to melt the glass in a tank furnace. This is done by combustion of the fuel in the air space of the furnace, and allowing the heated air above the tank to heat the glass before being exhausted into the hot exhaust gas stream 14), and a duct for evacuation of flue gases in communication with said heating chamber (Figure 1, the hot combustion gasses are exhausted from the tank furnace into the hot exhaust gas stream 14), and a stone furnace comprising a firing zone for stone to be fired (Figure 1, Counter Current Direct Heat Exchanger and Reactor fires the raw materials as suggested in Column 6 Lines 12-16, “The agglomerated alkaline glass batch … is contacted in a counter-current heat exchange and reaction process with the … exhaust gas from a combustion fired glass melting furnace”), and a cooling zone situated under the firing zone (Figure 1, stream 11 carries the preheated agglomerated batch to the glass melting furnace. It is understood that during this transfer, the preheated agglomerated batch is no longer exposed to the hot exhaust gas, resulting in inherent cooling. As evidence, but not relied on per se, this effect is known to those of ordinary skill in the art, as per Paragraph 6 of Sakae et al. (JP H08208239 A), “preheated hot cullet is cooled by heat radiation during the transfer process after the preheating device and before being charged into the melting tank”. It is understood that this cooling phenomenon is not limited to the furnace of Sakae et al., and would likewise occur to at least an extent in the furnace of Bodner), the flue gas evacuation duct comprising a flue gas outlet that is connected to the firing zone of stone to be fired and supplying the firing zone of stone to be fired with flue gases at a temperature greater than 900°C (Figure 1, stream 14a carries the hot exhaust flue gasses to the Counter Current Direct Heat Exchanger and Reactor to heat the raw materials. Column 10 Lines 55-63 suggest bypassing the air preheater to achieve “greater heat content of stream 14a”. The flue gas is supplied at substantially the same temperature as the glass melting surface temperature, as evidenced by Column 9 Lines 21-26. Which in the case of Part C, Column 10 Lines 32-33 specify that, “the glass melting surface temperature is about 2,600°F”, or about 1,400°C).
Regarding Claim 2, Bodner teaches the installation as claimed in claim 1, as set forth above, wherein the flue gases outlet is in a duct of the flue gases evacuation duct (Figure 1, it is understood that the hot exhaust gas outlet stream 14 is an air duct).
Regarding Claim 3, Bodner teaches the installation as claimed in claim 1, as set forth above, wherein the fuel is fuel oil (Column 3 Lines 28-31, “the present invention provides a method for … glass melting operations which are fired by combustion fuels” such as “fuel oil” as described in Column 1 Line 10), the oxidizer is air (Figure 1, heated combustion air is fed into the furnace) and the daily capacity of the glass furnace is greater than 10 tons of glass per day (Column 5 Lines 15-16, “a glass melting tank of up to several hundred tons glass melting capacity”).
Regarding Claim 4, Bodner teaches the installation as claimed in claim 1, as set forth above, wherein the firing zone is tubular (Column 7 Lines 8-10, “The reaction chamber can be of the "shaft reactor" type comprising a vertical cylindrical chamber equipped with an inverted conical bottom”), a stone to be fired feeding zone being disposed above (Column 7 Lines 10-12, “The agglomerated batch is fed either continuously or on an intermittent basis through an inlet near the top”) and a fired stone extraction zone being disposed below (Column 7 Lines 10-13, “The agglomerated batch … leaves the chamber through the conical bottom”).
Response to Arguments
The previous objections to the drawings have been overcome as per Applicant’s supplemental drawings filed on 4/4/2022.
The previous objections to the specification have been overcome as per Applicant’s supplemental specification filed on 4/4/2022.
The previous rejections to the claims under 35 U.S.C. 112(b) have been overcome as per Applicant’s amended claims filed on 4/4/2022.
It is respectfully noted that the Non-Final Rejection mailed on 01/03/2022, section “5.”, indicates “Affirmation of this election must be made by applicant in replying to this Office action,” i.e. affirmation of the election of Group I, claims 1-4, without traverse via telephone on 12/20/21, should have been present in the 04/04/2022 response. The response doesn’t explicitly affirm what was elected without traverse, however, the top of page 6 does indicate that claims 5-12 are withdrawn from consideration. Therefore, as the Examiner’s intention is to move prosecution forward, Examiner presumes Applicant’s intention was to affirm that claims 1-4 were elected without traverse, with claims 5-12 withdrawn from consideration.
With regards to the argument on Pages 7-9 of the Remarks (Claim Rejections – 35 U.S.C. §102(a)(1) and 102(a)(2)), the Applicant argues:
Bodner is directed towards the removal of SOx in the flue gas by reaction with the agglomerated batch. The Applicant’s invention is directed towards a combined glass and stone furnace with a firing zone of stone that produces fired stones.
Bodner only teaches preheat temperatures of 537°C to 817°C, meaning the agglomerated batch preheater doesn’t reach the temperatures necessary to convert limestone into lime, therefore, no firing is taught by Bodner
Bodner is silent about a flue gas outlet that is connected to the firing zone of stone to be fired, supplying flue gas at a temperature greater than 900°C. 
Bodner requires agglomerated raw materials instead of stones. 
Agglomerated raw materials are simply covered with sulfur, preheated, and introduced into the furnace, meaning the material is not cooled. The Applicant’s invention requires cooling.
Examiner respectfully disagrees with arguments a-e; the following rationale applies:
While Bodner is directed towards the removal of sulfur in the flue gas, this is not a differentiating feature from the Applicant’s invention. Paragraph 17 of the 11/22/2019 specification states, “Sulfur is a better fining agent than chlorine. Sulfur present in the flue gases may be deposited on the surface of the stones to be fired and be recycled into the glass furnace. Sulfur may be present in the form of calcium sulfate, magnesium sulfate or sodium sulfate. Recycling the sulfur in sulfates associated with the fired stone enables an approximately 50% reduction in the supply of sulfate, in particular calcium sulfate, to the glass furnace. Moreover, treatment of the flue gases before they are released into the atmosphere is made simpler, or even unnecessary”.
It is not entirely clear where in Bodner the range of 537°C to 817°C, equivalent to approximately 1,000°F to 1,500°F, is being interpreted. However, Column 6 lines 46-47 teach a similar range for the exhaust gas temperature leaving the regenerator, 1,000°F to 1,500°F. It should be noted that Bodner provides a modification in Column 10 lines 55-63 allowing for a much higher exhaust temperature, e.g. 2,600°F, or approximately 1,400°C.  Thus, the agglomerated batch preheater of Bodner is capable of a much higher operating temperature, when removing the indirect heat exchanger, or regenerator, of figure 1, and instead feeding the exhaust gas through path 14a. The non-reduced exhaust temperature is in the range necessary for calcinating limestone, i.e. over 900°C.
As per the rationale for part b), Bodner provides the modification of deleting the regenerator, resulting in a higher temperature flue gas, about 2,600°F or 1,400°C, being provided to the counter current direct heat exchanger and reactor, Column 10 lines 55-63.
The stones of the Applicant’s invention are being interpreted in accordance with Paragraph 9 of the 11/22/2019 specification, which states, “… stone, such as limestone, dolomite, flint, hydrated alumina …”. Bodner describes agglomerated batch as described in Column 4 lines 45-55, “… batch ingredients such as … dolomite … limestone, alumina, silica …”. It is noted that both flint and silica are understood to be substantially SiO2. Thus, the same conventional glass making materials as found in the “stones” of the Applicant’s invention are likewise present in the agglomerated batch of Bodner.
As described in the above rejection, even though the preheated material is charged directly into the furnace, it is understood to undergo at least some degree of cooling, e.g. radiative heat loss, during the physical transfer from the preheater and the furnace. It is recognized that the Applicant’s invention is directed to a deliberate cooling mechanism; however, this is not positively recited in claim 1 since “cooling zone” is subject to a broad interpretation. Direct introduction of the preheated material into the furnace is therefore not excluded from the scope of “cooling zone”, per se.
For this reason the previous rejections to claims 1-4 are respectfully sustained by the Examiner, with further mapping and rationale being applied to the amended limitations.
Examiner’s Note
If Applicant would like an interview, as noted at the top of page 6 in Applicant’s Remarks, please reach out to schedule in accordance with item 11, below. “Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP H08208239 A, preheated materials cooling during transportation to furnace
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762